TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00618-CR



                                     John Anders, Appellant

                                                 v.

                                  The State of Texas, Appellee


   FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT
    NO. A-99-0301-S, THE HONORABLE MARTIN (BROCK) JONES, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               After three motions for an extension of time to file appellant’s brief were granted by

this Court, appellant’s brief was due March 5, 2015. The brief has not been received and appellant’s

court-appointed attorney, John E. Sutton, did not respond to this Court’s notice that the brief

is overdue.

               The appeal is abated and remanded to the trial court. The trial court shall conduct a

hearing to determine whether appellant desires to prosecute this appeal and, if so, whether counsel

has abandoned this appeal. See Tex. R. App. P. 38.8(b)(2), (3). The court shall make appropriate

written findings and recommendations. See Tex. R. App. P. 38.8(b)(2), (3). If necessary, the court

shall appoint substitute counsel who will effectively represent appellant in these appeals. Following

the hearing, which shall be transcribed, the trial court shall order the appropriate supplemental
clerk’s and reporter’s records—including all findings and orders—to be prepared and forwarded to

this Court no later than April 29, 2015. See Tex. R. App. P. 38.8(b)(3).

               It is so ordered on this the 30th day of March, 2015.



Before Chief Justice Rose, Justices Goodwin and Field

Abated and Remanded

Filed: March 30, 2015

Do Not Publish




                                                2